        6:17-cv-00318-TMC              Date Filed 06/18/19         Entry Number 117-1            Page 1 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


                                                                provider was vicariously liable for sales representative's
                                                                repeated violations of the TCPA; and
                  2019 WL 2292196
    Only the Westlaw citation is currently available.
                                                                provider's willful and knowing violations of the TCPA
    United States Court of Appeals, Fourth Circuit.
                                                                warranted treble damages.
       Thomas H. KRAKAUER, on behalf of
      a class of persons, Plaintiff – Appellee,
                                                                Affirmed.
                          v.
  DISH NETWORK, L.L.C., Defendant – Appellant.
        DRI-The Voice of the Defense Bar;                       Appeal from the United States District Court for the
        Product Liability Advisory Council,                     Middle District of North Carolina, at Greensboro.
    Incorporated, Amici Supporting Appellants.                  Catherine C. Eagles, District Judge. (1:14-cv-00333-CCE-
                                                                JEP)
                       No. 18-1518
                            |                                   Attorneys and Law Firms
                   Argued: May 9, 2019
                                                                ARGUED: E. Joshua Rosenkranz, ORRICK,
                            |
                                                                HERRINGTON & SUTCLIFFE, LLP, New York, New
                  Decided: May 30, 2019
                                                                York, for Appellant. John William Barrett, BAILEY
Synopsis                                                        & GLASSER LLP, Charleston, West Virginia, for
Background: Consumer brought putative class action              Appellee. ON BRIEF: Peter A. Bicks, Elyse D. Echtman,
against provider of satellite television services, alleging     John L. Ewald, Christopher J. Cariello, New York,
that he had placed his telephone number on national             New York, Eric A. Shumsky, Kelsi Brown Corkran,
Do-Not-Call registry and provider's individual Do-Not-          Jeremy R. Peterman, Washington, D.C., Paul David
Call list, but provider's sales representative had repeatedly   Meyer, ORRICK, HERRINGTON & SUTCLIFFE
telephoned him in violation of Telephone Consumer               LLP, San Francisco, California, for Appellant. Brian A.
Protection Act (TCPA). After consumer's motion for              Glasser, BAILEY & GLASSER LLP, Charleston, West
class certification was granted, 311 F.R.D. 384, provider's     Virginia; Deepak Gupta, Jonathan E. Taylor, GUPTA
motion to dismiss or, in the alternative, decertify classes     WESSLER PLLC, Washington, D.C., for Appellee.
was denied, 168 F.Supp.3d 843. The United States District       Richard D. Kelley, BEAN KINNEY & KORMAN,
Court for the Middle District of North Carolina, No.            Arlington, Virginia; Deirdre A. Fox, Stephanie Scharf,
1:14-cv-00333-CCE-JEP, Catherine C. Eagles, J., entered         SCHARF BANKS MARMOR LLC, Chicago, Illinois,
judgment upon jury verdict in favor of consumer. Provider       for Amicus Product Liability Advisory Council. David
appealed.                                                       M. Axelrad, Felix Shafir, HORVITZ & LEVY LLP,
                                                                Burbank, California; John F. Kuppens, President, DRI–
                                                                THE VOICE OF THE DEFENSE BAR, Chicago,
                                                                Illinois, for Amicus DRI–The Voice of the Defense Bar.
Holdings: The Court of Appeals, Wilkinson, Circuit
Judge, held that:                                               Before WILKINSON and KING, Circuit Judges, and
                                                                Irene C. BERGER, United States District Judge for the
certified class had standing to bring action for violation of   Southern District of West Virginia, sitting by designation.
the TCPA;
                                                                Opinion
class certified was not overbroad;
                                                                Affirmed by published opinion. Judge Wilkinson wrote
class certified was ascertainable;                              the opinion, in which Judge King and Judge Berger joined.

issues common to class members clearly predominated             WILKINSON, Circuit Judge:
over individual issues;



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
        6:17-cv-00318-TMC              Date Filed 06/18/19         Entry Number 117-1               Page 2 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


 *1 Congress enacted the Telephone Consumer                     process that would allow objecting individuals to prevent
Protection Act (TCPA) to prevent abusive telephone              unwanted calls to their homes.
marketing practices. As part of this effort, the TCPA
prohibits calls to numbers on the national Do-Not-              The result of the telemarketing regulations was
Call registry. Dr. Thomas Krakauer brought suit against         the national Do-Not-Call registry. See 47 C.F.R. §
Dish Network, alleging that its sales representative,           64.1200(c)(2). Within the federal government’s web of
Satellite Systems Network (SSN), routinely flouted this         indecipherable acronyms and byzantine programs, the
prohibition. He sought to pursue his claim on behalf of all     Do-Not-Call registry stands out as a model of clarity. It
persons who, like him, had received calls on numbers listed     means what it says. If a person wishes to no longer receive
in the Do-Not-Call registry. The district court certified       telephone solicitations, he can add his number to the list.
the class and the case went to trial, where Dish ultimately     The TCPA then restricts the telephone solicitations that
lost. Dish now appeals, raising several objections to the       can be made to that number. See id.; 16 C.F.R. § 310.4(b)
proceeding below. Because we hold that the district court       (iii)(B) (“It is an abusive telemarketing act or practice
properly applied the law and prudently exercised its            and a violation of this Rule for a telemarketer to ...
discretion, we affirm.                                          initiat[e] any outbound telephone call to a person when ...
                                                                [t]hat person’s telephone number is on the “do-not-call”
                                                                registry, maintained by the Commission.”). There are
                                                                limited exceptions. For instance, a call does not count as
                             I.
                                                                a “telephone solicitation” if the caller and the recipient
                                                                have an established business relationship, see 16 C.F.R. §
                             A.                                 310.2(q), or if the recipient invited the call, see 47 U.S.C.
                                                                § 227(a)(4). Barring an exception, however, telemarketers
Telemarketing is big business, especially for television        are expected to check the list and avoid bothering those
providers. Calls made on behalf of cable and satellite          who have asked to be left alone. In addition to the national
television companies have become ubiquitous. Many               registry, companies are also expected to keep individual
Americans are now accustomed to the standard sales              Do-Not-Call lists, reflecting persons who have directly
pitch, asking them to make an upgrade or take advantage         told the company that they do not wish to receive further
of a limited time offer. These calls are obviously effective,   solicitations. See 47 C.F.R. § 64.1200(d).
as consumers spend billions of dollars each year on
television services marketed over the phone.                     *2 The TCPA can be enforced by federal agencies, state
                                                                attorneys general, and private citizens. Mims, 565 U.S.
Telemarketing calls are also intrusive. A great many            at 370, 132 S.Ct. 740. Relevant to this appeal, the law
people object to these calls, which interfere with their        allows a private right of action for violations of the Do-
lives, tie up their phone lines, and cause confusion            Not-Call registry regulations. Specifically, claims can be
and disruption on phone records. Faced with growing             brought by “[a] person who has received more than one
public criticism of abusive telephone marketing practices,      telephone call within any 12-month period by or on behalf
Congress enacted the Telephone Consumer Protection              of the same entity in violation of the regulations prescribed
Act of 1991. Pub. L. No. 102-243, 105 Stat. 2394                under this subsection ....” 47 U.S.C. § 227(c)(5). These
(1991) (codified at 47 U.S.C. § 227 (2012)). As Congress        private suits can seek either monetary or injunctive relief.
explained, the law was a response to Americans “outraged        Id. If damages are sought, the plaintiff is entitled to receive
over the proliferation of intrusive, nuisance calls to their    the greater of either his actual loss or statutory damages
homes from telemarketers,” id. § 2(6), and sought to strike     up to $ 500. Id. If the defendant’s violation of the law was
a balance between “[i]ndividuals’ privacy rights, public        willful and knowing, those damages can be trebled, within
safety interests, and commercial freedoms,” id. § 2(9). To      the district court’s discretion. Id. “[T]he court may, in its
meet these ends, the TCPA first imposed a number of             discretion, increase the amount of the award to an amount
restrictions on the use of automated telephone equipment,       equal to not more than 3 times the amount available under
such as “robocalls.” 47 U.S.C. § 227(b); see Mims v. Arrow      subparagraph (B) of this paragraph.”)
Fin. Servs., LLC, 565 U.S. 368, 373, 132 S.Ct. 740, 181
L.Ed.2d 881 (2012). For in-person telemarketing calls,
on the other hand, the law opted for a consumer-driven


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
        6:17-cv-00318-TMC               Date Filed 06/18/19         Entry Number 117-1              Page 3 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


This private cause of action is a straightforward provision      identified. Id. at 178 (citing EQT Prod. Co. v. Adair, 764
designed to achieve a straightforward result. Congress           F.3d 347, 358 (4th Cir. 2014) ).
enacted the law to protect against invasions of privacy
that were harming people. The law empowers each person           Nearly a year after the initial certification, Dish moved to
to protect his own personal rights. Violations of the law        dismiss the entire case on the grounds that the class lacked
are clear, as is the remedy. Put simply, the TCPA affords        Article III standing. The court rejected this argument,
relief to those persons who, despite efforts to avoid it, have   holding that “Dr. Krakauer’s allegations show a concrete
suffered an intrusion upon their domestic peace.                 injury to him and to each class member,” J.A. 246, and
                                                                 allowed the case to move forward. Prior to trial, the court
                                                                 granted a motion to further narrow the class in response
                                                                 to new class-wide data provided by the parties. Id. at
                             B.
                                                                 279-80. When the trial arrived, the court instructed the
Dr. Thomas Krakauer is just such a person. In May                jury to resolve three factual disputes. First, the jury had
of 2009, he started getting telemarketing calls, asking          to determine whether SSN was acting as Dish’s agent at
him to buy services from Dish Network. These calls               the time that it made the improper calls. Second, it had
were placed by a firm called Satellite Systems Network           to determine whether SSN made, and the class members
(SSN), whose entire business model was to make calls             received, multiple calls to numbers on the national Do-
like these on behalf of television service providers. During     Not-Call registry within a given period. Third, if it found
the time that SSN was calling Krakauer, the company              that such calls were in fact made, the jury was also asked
only marketed Dish. J.A. 172. Krakauer called Dish to            to assign a damages award for each improper call. Id. at
complain about the calls, and he was placed on the               510-28.
company’s individual Do-Not-Call list. Fortunately for
Krakauer, he had registered his phone number on the               *3 Ultimately, the jury returned a verdict in favor of
national Do-Not-Call registry in 2003. SSN’s calls to him        Krakauer and the class plaintiffs. After finding that the
were therefore not only annoying, they were illegal. In          telemarketing practices violated the TCPA and that Dish
2015, Krakauer sued Dish Network for the improper calls          was liable for the calls placed by SSN, the jury awarded
under the TCPA, seeking redress for the calls made on its        damages of $ 400 per call. Id. at 508. Once the trial
behalf by SSN.                                                   was complete, the district court examined whether Dish’s
                                                                 violations were willful and knowing, as provided for in
In the years since, this litigation has wound its way            the statute. The court found that they were, and trebled
through an array of pre-trial motions, a full jury trial, and    the damages award. Id. at 549-50. Dish responded with a
a detailed post-trial claims process. In September of 2015,      motion for a new trial and renewed motion for judgment
the court certified a class that closely followed the text of    as a matter of law, raising many of the arguments that
the TCPA, allowing Krakauer to bring his claim on behalf         had been rejected at the class certification stage and in its
all persons (1) whose numbers were on the national Do-           earlier motions. All of these arguments were rejected, and
Not-Call registry or the individual Do-Not-Call lists of         the court began to process the class members’ claims.
either Dish or SSN for at least 30 days and (2) received
two calls in a single year. J.A. 202-03. The court concluded     In developing a process to ensure that the money went
that this definition satisfied the requirements for class        to the right people, the parties presented wildly divergent
certification. A few of the court’s findings on this point       proposals to the court. Dish asked the court to require
are particularly relevant for this appeal. First, the court      a claims form for every single class member, even those
held that the class-wide issues raised by the plaintiffs were    for whom the class-wide evidence clearly established a
susceptible to common proof. Id. at 191, 195-96. As the          valid claim. The plaintiffs on the other hand, asked for
court saw it, “[t]he essential elements of the class members’    judgment to be entered immediately and for checks to be
claim can be proven at trial with common, as opposed             mailed to class members who had already responded to the
to individualized, evidence.” J.A. 200. Looking to our           class solicitation, without the need for adversarial process.
court’s precedents, the district court also concluded that       J.A. 615-16.
the members of Krakauer’s proposed class could be easily




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
        6:17-cv-00318-TMC              Date Filed 06/18/19         Entry Number 117-1              Page 4 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


The court opted for a middle position, declining to enter       certification of the class as a matter of civil procedure. And
an immediate judgment and instead allowing Dish to              third, it challenges its own liability for the improper calls
participate in the process and contest some individual          placed by SSN.
claims. Id. at 626. Under this process, the court would
appoint an administrator to oversee the distribution and
completion of individual claims forms. The court left
                                                                                             II.
open the possibility that the plaintiffs could point to
“class members who are identified fully and without             As is customary, we first take up Dish’s jurisdictional
contradiction in the data,” for whom judgment without a         argument. As Dish sees the matter, Article III bars
claims form would be appropriate. Id. at 628. Applying          the court from certifying a class if the class is defined
this method, the district court granted judgment for            such that many members of the class will lack standing.
approximately 11,000 plaintiffs without a claims form,          The question of how to handle classes that may
finding that their entitlement to damages was clear. J.A.       include uninjured class members has received considerable
671.                                                            attention among our sister circuits in recent years.
                                                                See In re Asacol Antitrust Litig., 907 F.3d 42, 56-57
Many months later, and more than a year after the jury          (1st Cir. 2018) (collecting cases). As these thoughtful
trial had concluded, the district court entered a final         opinions demonstrate, this question can be seen as
judgment in the case. 1 In entering the order, the district     implicating either the jurisdiction of the court under
court noted that Dish had not participated in the claims        Article III or the procedural issues embedded within
process in good faith, instead choosing to “bombard the         Rule 23’s requirements for class certification. At times,
court with irrelevant and voluminous materials,” “repeat        the discussion of these two issues has run together. We
arguments the court has rejected many times,” and “seek         are of the view, however, that to the extent Article III
a second bite at the apple when it loses on grounds it could    imposes distinct constraints on the composition of the
have raised the first time the apple was presented.” J.A.       class, that issue ought to be taken up separately. See Ortiz
685. Given the futility of continuing a process that was        v. Fibreboard Corp., 527 U.S. 815, 830-831, 119 S.Ct. 2295,
only initiated to give Dish a seat at the table, the court      144 L.Ed.2d 715 (1999).
“conclude[d] that the time ha[d] come to enter judgment
in favor of the class.” Id. The judgment totaled more than      Turning to the standing question alone, the class certified
$ 61,000,000. Id. at 685-86.                                    by the district court is entirely consonant with Article III’s
                                                                requirements. The class definition hewed tightly to the
 *4 It is at this point, prior to the complete disbursement     language of the TCPA’s cause of action, and that statute
of the funds, that this case arrives on appeal. Through         itself recognizes a cognizable constitutional injury. There
each stage of the proceedings below, the record reflects        is therefore no untold number of class members who lack
substantial diligence and care by the district court            standing here, and we need not expound on what it would
in managing the class. When new evidence became                 mean if there were.
available, the court modified the class appropriately.
When Dish raised new arguments or rehashed old ones,            To fall within the class certified below, a person had
the court thoroughly responded, carefully parsing the           to receive two calls within one year to a number that
legal authorities that were presented. When the parties         was listed on the Do-Not-Call registry, just as the TCPA
offered competing positions on how to handle the claims         provides. J.A. 80. The question for us is whether this
process, the court opted for the path that afforded Dish        class definition, by its terms, stated an injury that is
a chance to participate, and carefully scrutinized the          sufficient to support federal jurisdiction. The Supreme
plaintiffs’ motions to ensure that purported class members      Court’s recent decision in Spokeo, Inc. v. Robins, ––– U.S.
did not recover without sufficient support for their claims.    ––––, 136 S. Ct. 1540, 194 L.Ed.2d 635 (2016), provides
                                                                the answer. Spokeo lays down a few clear propositions.
Dish’s contentions on appeal come in three varieties. First,    First, the traditional requirements of standing—injury-
it challenges the class certification on the grounds that the   in-fact, redressability, and traceability—apply to causes
court lacks jurisdiction over the class under Article III.      of action created by statute. Congress’s determination
Second, it raises various objections to the district court’s    that a cause of action exists does not displace this



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
        6:17-cv-00318-TMC               Date Filed 06/18/19         Entry Number 117-1             Page 5 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


“irreducible constitutional minimum” of standing. Id. at         privacy were recognized in tort law and redressable
1547-48 (“Congress cannot erase Article III’s standing           through private litigation. See generally Restatement
requirements by statutorily granting the right to sue to         (Second) of Torts, § 652B (defining “[i]ntrusion upon
a plaintiff who would not otherwise have standing.”              seclusion” as “intentional[ ] intru[sion], physically or
(quoting Raines v. Byrd, 521 U.S. 811, 820 n.3, 117 S.Ct.        otherwise, upon the solitude or seclusion of another or
2312, 138 L.Ed.2d 849 (1997) ). Second, for an injury-           his private affairs or concerns”). Cognizable intrusions
in-fact to be cognizable under the Constitution, it must         include intrusions made via phone calls. Id. The
be both concrete and particularized. Id. at 1548-49. And         straightforward application of Spokeo thus neatly resolves
third, in determining whether a given injury meets the           this matter, as many other courts have held in similar
constitutional threshold, we look to both historic practice      settings. See Susinno v. Work Out World Inc., 862 F.3d
and the judgment of Congress. Id.                                346, 351-52 (3d Cir. 2017); Van Patten v. Vertical Fitness
                                                                 Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017); Booth v.
 *5 Taken together, this guidance helps to preserve the          Appstack, Inc., 2016 WL 3030256, at *5-6 (W.D. Wash.
traditional core of standing, which is a personal stake in       May 25, 2016) (holding that under Spokeo violations
the case. Private litigation, even if authorized by statute to   of the TCPA’s robocalling provision are “sufficiently
serve a range of public ends, must vindicate the plaintiffs’     concrete to confer standing”); Mey v. Got Warranty, Inc.,
interests, rather than serve solely a vehicle for ensuring       193 F. Supp. 3d 641 (N.D. W. Va. 2016) (“[U]nwanted
legal compliance. See Valley Forge Christian Coll. v. Ams.       phone calls cause concrete harm.”).
United for Separation of Church & State, Inc., 454 U.S.
464, 473, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982) (“Were            The arguments to the contrary, made by both the
the federal courts merely publicly funded forums for             appellant and its amici, deploy Spokeo in ways that go
the ventilation of public grievances or the refinement of        well beyond its holding and rationale. Rather than paying
jurisprudential understanding, the concept of ‘standing’         heed to Congress’s judgment of what sort of particular
would be quite unnecessary.”). This is just as true of class     and concrete harms ought to count, the appellants ask
actions as it is for any other “case” or “controversy” in        that we import the elements of common law torts, piece
federal court. See Warth v. Seldin, 422 U.S. 490, 498-99,        by piece, into any scheme Congress may devise. As they
95 S.Ct. 2197, 45 L.Ed.2d 343 (1975); Sosna v. Iowa, 419         see it, Article III’s injury-in-fact requirement is not met
U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975).                   until the plaintiff’s alleged harm has risen to a level that
                                                                 would support a common law cause of action. This sort
Looking both to Congress’s judgment and historical               of judicial grafting is not what Spokeo had in mind. See
practice, as Spokeo instructs, the private right of action       Susinno, 862 F.3d at 352. Our inquiry is focused on types
here plainly satisfies the demands of Article III. In            of harms protected at common law, not the precise point
enacting § 227(c)(5) of the TCPA, Congress responded             at which those harms become actionable. Congress is
to the harms of actual people by creating a cause of             empowered to “elevate to the status of legally cognizable
action that protects their particular and concrete privacy       injuries concrete, de facto injuries that were previously
interests. To bring suit, the plaintiffs here must have          inadequate in law,” Spokeo, 136 S. Ct. at 1549 (citing
received unwanted calls on multiple occasions. These calls       Lujan, 504 U.S. at 578, 112 S.Ct. 2130), and that is
must have been to a residential number listed on the Do-         precisely what it did here.
Not-Call registry. This is not a statute authorizing citizen-
suits for any legal violation to which a plaintiff might          *6 The plaintiffs here do not seek redress for a procedural
take issue. See Lujan v. Defs. of Wildlife, 504 U.S. 555,        shortcoming, such as the defendant’s failure to keep
571-72, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (citing 16        accurate Do-Not-Call records. Their claim under § 227(c)
U.S.C. § 1540(g)). The statute requires that an individual       (5) accrues only once a telemarketer disregards the registry
receive a call on his own residential number, a call that he     and actually places multiple calls. Since that harm is both
previously took steps to avoid. There is nothing ethereal        particular to each person and imposes a concrete burden
or abstract about it.                                            on his privacy, it is sufficient to confer standing. The
                                                                 appellant’s suggestion otherwise is nothing more than an
Our legal traditions, moreover, have long protected              attempt to dismember the TCPA, converting a simple
privacy interests in the home. Intrusions upon personal          remedial scheme into a fact-intensive quarrel over how



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
        6:17-cv-00318-TMC               Date Filed 06/18/19         Entry Number 117-1              Page 6 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


long a party was on the line or how irritated it felt when the   “adequacy.” See Fed. R. Civ. P. 23(a). These “four
phone rang. Obviously, Congress could have created such          requirements ... ‘effectively limit the class claims to those
a cumbersome scheme if it wanted to. It instead opted for        fairly encompassed by the named plaintiff’s claims.’ ”
a more straightforward and manageable way of protecting          Wal-Mart Stores, 564 U.S. at 349, 131 S.Ct. 2541 (quoting
personal privacy, and the Constitution in no way bars it         Gen. Tel. Co. of Sw., 457 U.S. at 156, 102 S.Ct. 2364).
from doing so.                                                   We have also noted that, apart from the enumerated
                                                                 requirements, “Rule 23 contains an implicit threshold
                                                                 requirement that the members of a proposed class be
                                                                 ‘readily identifiable.’ ” EQT Prod. Co., 764 F.3d at
                             III.
                                                                 358 (quoting Hammond v. Powell, 462 F.2d 1053, 1055
We now take up the various challenges to the plaintiffs’         (4th Cir. 1972) ). Under this principle, sometimes called
class under Rule 23. See Fed. R. Civ. P. 23. At the time of      “ascertainability,” “a class cannot be certified unless a
the trial, the class was defined to include:                     court can readily identify the class members in reference
                                                                 to objective criteria.” Id.

                                                                 Once these showings have been made, the plaintiff then
            [1] All persons throughout the
                                                                 bears the burden of demonstrating that the proposed class
            United States whose telephone
                                                                 fits into one of the specific forms of class adjudication
            numbers were listed on the federal
                                                                 provided by Rule 23(b). See Ortiz, 527 U.S. at 833, 119
            Do Not Call registry for at least
                                                                 S.Ct. 2295. The provision relevant here is Rule 23(b)(3),
            30 days, but [2] who received
                                                                 which is the common vehicle for “mass tort class actions,”
            telemarketing calls from SSN to
                                                                 which seek damages for widespread wrongful conduct.
            promote the sale of Dish satellite
                                                                 See Gunnells v. Healthplan Servs., Inc., 348 F.3d 417,
            television subscriptions [3] from
                                                                 424 (4th Cir. 2003). Unlike other forms of class actions,
            May 1, 2010 to August 1, 2011.
                                                                 Rule 23(b)(3) requires notice to class members, who are
                                                                 afforded an opportunity to opt-out of the class at the
                                                                 certification stage. See Fed. R. Civ. P. 23(c)(2); 3 William
J.A. 80. 2 Our review of class certification issues is           Rubenstein et al., Newberg on Class Actions, § 8:1 (5th ed.
deferential, cognizant of both the considerable advantages       2018). The rule is “designed to secure judgments binding
that our district court colleagues possess in managing           all class members save those who affirmatively elected to
complex litigation and the need to afford them some              be excluded.” Amchem Products, Inc. v. Windsor, 521 U.S.
latitude in bringing that expertise to bear. See Doe v.          591, 614-15, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997).
Chao, 306 F.3d 170, 183 (4th Cir. 2002). In seeking
class certification under Rule 23, the plaintiff has the          *7 To obtain certification under 23(b)(3), the plaintiff
burden of demonstrating that the requirements for class-         must show both that “[1] questions of law and fact
wide adjudication have been met. See Comcast Corp. v.            common to class members predominate over any
Behrend, 569 U.S. 27, 33, 133 S.Ct. 1426, 185 L.Ed.2d            questions affecting only individual class members, and
515 (2013). Since the requirements of Rule 23 are often          [2] that a class action is superior to other available
“enmeshed in the factual and legal issues comprising             methods for fairly and efficiently adjudicating the
the plaintiffs’ cause of action,” Wal-Mart Stores, Inc. v.       controversy.” Fed. R. Civ. P. 23(b)(3). The two
Dukes, 564 U.S. 338, 351, 131 S.Ct. 2541, 180 L.Ed.2d            requirements are unsurprisingly labeled “predominance”
374 (2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457          and “superiority.” Since claims aggregated under Rule
U.S. 147, 160, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982) ), the      23(b)(3) can be resolved without the class mechanism,
district court must rigorously examine the core issues of        these requirements ensure that a class action is only used
the case at the certification stage.                             when it makes sense.

Rule 23 begins with a list of threshold requirements
applicable to all class actions, commonly referred
to as “numerosity,” “commonality,” “typicality,” and                                          A.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
         6:17-cv-00318-TMC               Date Filed 06/18/19         Entry Number 117-1              Page 7 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


The application of Rule 23 often turns on the cause of            no matter how frustrated they were with the intrusion
action. See, e.g., Erica P. John Fund, Inc. v. Halliburton,       on their privacy, the TCPA opted for a model that
563 U.S. 804, 809, 131 S.Ct. 2179, 180 L.Ed.2d 24                 allows for resolution of issues without extensive individual
(2011). As a general matter, the limits of Rule 23 are            complications.
designed to ensure vigorous adversarial process, efficient
adjudication of class-wide questions, and a practical
means of identifying and notifying those who may be
                                                                                               B.
affected by a judgment. Each of these issues is inextricably
linked with the elements of a particular claim. A cause           Since the TCPA clearly supports class-wide resolution
of action that includes a fact-bound element or a claim-          in the abstract, we now consider whether the statute
specific affirmative defense may be less susceptible to           supports this class in particular. Once again, the district
class treatment than one that does not. Efficient and             court certified a class definition that hewed closely to
manageable classes require common proof, and the                  the TCPA’s text, allowing Krakauer to sue on behalf of
availability of such proof turns on what exactly needs to         all “persons” who “received” violative calls during the
be proven. We therefore begin our analysis by looking to          class period. J.A. 80. Dish nonetheless asserts that this
the particular cause of action created by the TPCA.               definition is overbroad. Despite the fact that the relevant
                                                                  definition of the class is pulled directly from the statute,
The private right of action in § 227(c)(5) offers many            Dish argues that the class necessarily includes a large
advantages for class-wide adjudication. It requires a             number of people who have no statutory claim at all.
plaintiff to initially show two things: a number on the Do-       As Dish sees it, the TCPA’s private cause of action for
Not-Call registry, and two calls made to that number in a         violations of the Do-Not-Call registry can only be brought
year. The damages, moreover, can be set at any amount up          by telephone subscribers, meaning chiefly the individuals
to $ 500 without any actual proof of loss. Other relevant         who are “responsible for the payment of the telephone
issues, such as the existence of a business relationship          bill,” 47 C.F.R. § 64.1100(h), rather than any person who
between the solicitor and the recipient of the call, are likely   received an improper call.
to be proven by records kept by the defendant company.
The problems that so often plague class actions under              *8 We see no basis for imposing such a limit. The
Rule 23(b)(3) are wholly absent from this scheme. The             question of who can sue under a statutory cause of
liability determinations involve no questions of individual       action turns on whether the party is within the statute’s
reliance, see, e.g., Erica P. John Fund, 563 U.S. at 810-11,      “zone of interests.” Lexmark Int’l., Inc. v. Static Control
131 S.Ct. 2179, no complicated contractual obligations,           Components, Inc., 572 U.S. 118, 129-30, 134 S.Ct. 1377,
see, e.g., Halvorson v. Auto-Owners Ins. Co., 718 F.3d 773,       188 L.Ed.2d 392 (2014). If a plaintiff is the sort of person
779 (8th Cir. 2013), and no theories of probabilistic injury,     the law intended to protect, he can press his claim. To
see, e.g., Tyson Foods, Inc. v. Bouaphakeo, ––– U.S. ––––,        determine if a plaintiff is within the “zone of interests,” we
136 S. Ct. 1036, 1045-46, 194 L.Ed.2d 124 (2016). The             simply look to the statute itself. Accordingly, applying this
damages calculations do not turn on individual evidence,          test requires nothing more than “traditional principles of
see, e.g., In re Asacol Antitrust Litig., 907 F.3d at 52-53,      statutory interpretation,” such that “the outcome will rise
nor are they difficult to connect to the underlying harm,         and fall on the meaning of the Congressionally enacted
see, e.g., Comcast, 569 U.S. at 35-38, 133 S.Ct. 1426. Put        provision creating [the] cause of action.” Belmora LLC
simply, a plaintiff suing under § 227(c)(5) is likely to be in    v. Bayer Consumer Care AG, 819 F.3d 697, 708 (4th Cir.
the same position as a great many other people and can            2016) (quoting Lexmark, 572 U.S. at 128, 134 S.Ct. 1377).
rely largely on common proof to make out his claim.
                                                                  “Traditional principles of statutory interpretation” leave
Given the remedial purpose of the TCPA, it is no surprise         no doubt as to the right answer here. The private right of
that its cause of action would be conducive to class-wide         action allows suit by any “person” who “received” calls
disposition. In enacting the law, Congress sought to deter        that were placed “in violation of” the TCPA regulations.
an activity that, while pernicious and disruptive, does           47 U.S.C. § 227(c)(5). Its coverage is clear, as are its
not trigger extensive liability in any single case. Since         limits. The text of the TCPA notes that it was intended
few individuals would have an incentive to bring suit,            to protect “consumers,” not simply “subscribers,” who



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
        6:17-cv-00318-TMC              Date Filed 06/18/19         Entry Number 117-1             Page 8 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


were “outraged over the proliferation of intrusive,              *9 Finally, Dish argues that the private right of action
nuisance calls to their homes from telemarketers.” Pub.         in § 227(c)(5) must be limited to “subscribers” because it
L. No. 102-243, § 2(6). It protects these persons from          is telephone subscribers who can list their phone numbers
“[u]nrestricted telemarketing,” which “can be an intrusive      on the national Do-Not-Call registry. See 47 C.F.R. §
invasion of privacy.” Id. § 2(5). A non-subscriber who          64.1200(c)(2). In the face of clear text pointing the other
receives a call can suffer a privacy intrusion just as          way, however, we see no reason that the private right of
easily as a subscriber can. The extensive legislative history   action should be limited only to those who can list their
accompanying the TCPA confirms its broad reach. See             numbers on the registry. If a wife, as the subscriber, lists
Leyse v. Bank of Am. Nat’l Ass’n, 804 F.3d 316, 325-26 (3d      a home telephone number on the Do-Not-Call registry,
Cir. 2015) (interpreting the TCPA’s robocalling cause of        but her husband happens to be the one who receives the
action).                                                        improper calls, the law has still been violated. Both the
                                                                wife and the husband can suffer the harm that Congress
The text, purpose, and history all cut against reading the      sought to deter, and both are “persons” able to bring a
statute as protecting only subscribers. It is highly unlikely   claim under § 227(c)(5).
that, in the face of such strong evidence supporting
the plain text, that Congress would expect us to infer
otherwise. Dish’s proposed limit of the class to subscribers
                                                                                            C.
is even more dubious when one considers that Congress
specifically referenced “subscribers” in other parts of the     With the statute properly in view, the appellant’s challenge
TCPA, see, e.g., 47 U.S.C. § 227(f)(2), but did not do          to this class falls away. Appellant’s core argument seems
so here. We assume that Congress chooses its words              to be that this class includes a large number of uninjured
carefully and does not lightly toss around broad language       persons. Other courts to address the question of uninjured
(“persons”) when more precise language (“subscribers”) is       plaintiffs have done so through the lens of predominance,
available. As such, we hold that the cause of action is §       asking whether the differences among the class members
227(c)(5) is not limited to telephone subscribers.              are so great that individual adjudication subsumes the
                                                                class-wide issues. See In re Asacol Antitrust Litig., 907
In response, Dish points us toward decisions interpreting       F.3d at 51-53; In re Rail Freight Fuel Surcharge Antitrust
a range of other federal statutes, none of which bear much      Litig., 725 F.3d 244 (D.C. Cir. 2013); Kleen Prods. v. Int’l
resemblance to § 227(c)(5). Dish is surely correct that,        Paper Co., 831 F.3d 919 (7th Cir. 2016). For its part,
as a general matter, the “zone of interests” framework          the district court took up the issue through the lens of
is useful for identifying important limits on a cause of        ascertainability. Regardless of which approach is used, the
action which may not be expressly stated in the law. It         issue has no bearing on this case. Because the private right
is especially important when the cause of action’s plain        of action is not as narrow as Dish and its amici suggest,
text does not supply meaningful constraints. Does a cause       there is simply not a large number of uninjured persons
of action, for example, include competitors? See Assoc.         included within the plaintiffs’ class.
of Data Processing Serv. Orgs. v. Camp, 397 U.S. 150,
90 S.Ct. 827, 25 L.Ed.2d 184 (1970). Is it available only       With this red herring cast aside, the class certified by the
to those with harm to their commercial interests, or also       district court easily meets the demands of Rule 23. First,
those with other sorts of injuries? See Lexmark, 572 U.S.       the class members are ascertainable. As we previously
at 132, 134 S.Ct. 1377. The TCPA, however, does not leave       explained, class litigation should not move forward when
such questions open. The statute marks its own boundary.        a court cannot identify class members without “extensive
Suit can only be brought by those who receive multiple          and individualized fact-finding or ‘mini-trials.’ ” EQT
violative calls. Calls are only violative if the phone number   Prod. Co., 764 F.3d at 358. The goal is not to “identify
was on the Do-Not-Call registry. And a number can only          every class member at the time of certification,” id., but
be placed on such a registry if the number is a residential     to define a class in such a way as to ensure that there will
line. Whatever work we may be required to do for more           be some “administratively feasible [way] for the court to
broadly worded statutes, Congress did the work for us           determine whether a particular individual is a member” at
here.                                                           some point. Id. (quoting 7A Charles Alan Wright et al.,
                                                                Federal Practice and Procedure, § 1760 (3d ed. 2005)).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
        6:17-cv-00318-TMC              Date Filed 06/18/19        Entry Number 117-1              Page 9 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)




The class-wide data obviated any concern on this score.        At bottom, the advantages of class resolution follow
The records in this case clearly showed when calls were        directly from the statute. The statute creates a simple
placed and whether the call went through. The court            scheme for determining if a violation occurred, whether
was presented with data showing whether a number was           a defense is available, and what the damages ought
residential and connecting the number to particular names      to be. The district court faithfully applied the statute
and addresses. J.A. 179-80. The class members could            when certifying this class. Because its determinations were
therefore be identified on a large-scale basis, and notified   reasonable, there is no error for us to correct. 3
of the class action accordingly.
                                                               Much like their arguments on standing, Dish and its amici
Second, the issues common to the plaintiffs clearly            devote a great deal of attention to the larger debates
predominated over individual issues. The predominance          that are swirling around class certification. The question
inquiry “calls upon courts to give careful scrutiny to the     of how best to handle uninjured class members has led
relation between common and individual questions in the        to well-reasoned opinions from our sister circuits. Were
case.” Tyson Foods, 136 S. Ct. at 1045. The entire notion      we empowered to issue advisory opinions, we might
of predominance implies that the plaintiffs’ claims need       have something useful to contribute to the discussion. A
not be identical, and, as the Supreme Court has noted,         litigated case is not a symposium, however, and whatever
a class can meet this requirement “even though other           views we may have on these issues must be left for another
important matters will have to be tried separately.” Id.       day. The actual plaintiffs in this case can satisfy the
(quoting 7AA Charles Alan Wright et al., Federal Practice      requirements of class certification under well-settled and
and Procedure, § 1778 (3d ed. 2005)).                          broadly accepted principles. Anyone looking for some
                                                               grand pronouncement of law in this case has simply picked
As the trial court thoroughly documented when certifying       the wrong horse.
the class, all of the major issues in the case could be
shown through aggregate records. As the above discussion
demonstrates, class-wide records were produced regarding
when calls were made, whether they went through to                                         IV.
the residence, and to which numbers they were directed.
                                                               The final thrust of Dish’s appeal concerns its own liability.
The facts that were relevant to Dish’s liability were also
                                                               Dish does not contest that widespread violations of the
common to the class. The plaintiffs argued that SSN was
                                                               TCPA occurred, nor does it dispute that these violations
acting as Dish’s agent at the time it made the improper
                                                               were made for the sole purpose of selling Dish services.
calls. This was a question that in all likelihood was
                                                               Dish does not even seriously contest that it knew of the
common to the class. And perhaps most significantly, the
                                                               violative conduct. Instead, it challenges both the jury’s
plaintiffs sought a statutory damages award, preventing
                                                               finding that it is liable for SSN’s conduct and the district
the need to measure individual compensatory damages.
                                                               court’s separate determination that Dish’s violations of
See In re Asacol Antitrust Litig., 907 F.3d at 51-53.
                                                               the law were knowing and willful.

 *10 While Dish objected to various aspects of the
                                                               Both arguments fail, and for the same reason: Dish
plaintiffs’ proposed data and argued that individual fact-
                                                               characterizes what are essentially factual disagreements
finding would be required, the district court considered
                                                               as questions of law, thereby failing to appreciate the
these arguments and found them unpersuasive. J.A.
                                                               substantial deference owed to the careful findings made in
192-98. For some of these issues, such as whether a phone
                                                               the proceeding below.
number was residential or commercial, Dish was unable
to show any significant error in the aggregate data offered
by the plaintiffs. For other issues, such as whether the
telemarketer had an existing business relationship with the                                 A.
person who was called, it would be reasonable to expect
                                                               We first consider whether Dish was properly held liable
Dish to keep business records, which would themselves be
                                                               for the calls that SSN made to members of the class.
relevant to the entire class. J.A. 196.
                                                               The jury concluded that it was because SSN was acting


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
       6:17-cv-00318-TMC              Date Filed 06/18/19         Entry Number 117-1             Page 10 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


as Dish’s agent when the calls were made. By its plain         to the jury, which ultimately held Dish liable. Despite
language, the TCPA’s private right of action contemplates      Dish’s assertions that the district court somehow engaged
that a company can be held liable for calls made on its        in legal errors on this point, its challenges bottom out on
behalf, even if not placed by the company directly. See 47     no more than a disagreement about the facts.
U.S.C. § 227(c)(5) (authorizing claims by “[a] person who
has received more than one telephone call within any 12-       And to prevail on the facts, Dish must show that the
month period by or on behalf of the same entity” (emphasis     jury’s conclusion lacks any meaningful support, viewing
added)). While we have no clear definition of “on behalf       “the trial evidence in the light most favorable to the
of” in the TCPA, we may, at a minimum, assume that             prevailing party.” See Roe v. Howard, 917 F.3d 229,
federal statutes are written with familiar common law          231 (4th Cir. 2019). Dish has fallen far short of clearing
agency principles in mind. See Meyer v. Holley, 537 U.S.       that bar. The evidence supporting an agency relationship
280, 285-86, 123 S.Ct. 824, 154 L.Ed.2d 753 (2003).            between Dish and SSN is considerable. First, there are
                                                               the many provisions of the contract between Dish and
 *11 Under traditional agency law, an agency relationship      SSN affording Dish broad authority over SSN’s business,
exists when a principal “manifests assent” to an agent         including what technology it used and what records it
“that the agent shall act on the principal’s behalf and        retained. J.A. 584. Second, SSN was authorized to use
subject to the principal’s control, and the agent manifests    Dish’s name and logo in carrying out its operation.
assent or otherwise consents so to act.” See Restatement       Third, the jury had before it the Voluntary Compliance
(Third) of Agency, § 1.01. Once such a relationship is         Agreement that Dish entered into with 46 state attorneys
formed, “traditional vicarious liability rules ordinarily      general, wherein Dish clearly stated its authority over SSN
make principals ... vicariously liable for acts of their       with regard to TCPA compliance. And on the issue of
agents ... in the scope of their authority.” Meyer, 537 U.S.   whether SSN was acting within the scope of its authority,
at 285-86, 123 S.Ct. 824 (collecting cases). “Generally, the   an array of witnesses testified that Dish was aware of
existence and scope of agency relationships are factual        SSN’s legal violations, took no meaningful action to
matters,” and are therefore often appropriately left to the    ensure compliance, and profited from SSN’s actions.
jury. Metco Products, Inc., Div. of Case Mfg. Co. v. NLRB,     Faced with this evidence, it was entirely reasonable for the
884 F.2d 156, 159 (4th Cir. 1989).                             jury to conclude both that SSN was acting as Dish’s agent,
                                                               and that SSN was acting pursuant to its authority when
This settled law was clearly spelled out in the jury           making the calls at issue in this case.
instructions. The jury was asked to find whether or not
SSN was Dish’s agent at the time it made the calls             Dish offers two arguments in response. First, it contends
relevant to this case. J.A. 508. If the jury had answered      that its contract with SSN, which expressly defined
that question in the negative, that would have ended the       the relationship between the parties, ought to outweigh
matter. The court carefully explained that Krakauer had        the evidence on the ground. It is a familiar rule of
the burden of showing such a relationship, and that the        agency, however, that parties cannot avoid the legal
relationship required mutual assent and control by Dish.       obligations of agency by simply contracting out of them.
J.A. 514-15. The court also instructed the jury on the         See Restatement (Third) of Agency, § 1.02 (“Whether a
scope of authority. Specifically, the court instructed the     relationship is characterized as agency in an agreement
jury how to assess a situation, as we have here, wherein the   between the parties ... is not controlling.”). Agency law,
principal’s guidance to the agent may not be explicit, but     including a principal’s liability for acts done on his behalf,
instead arises from the principal’s acquiescence to a course   protects third parties, who themselves would receive
of conduct. J.A. 515-16. As the district court explained,      no protection from a contractual disclaimer. This case
“to decide whether the principal acquiesced or consented,      demonstrates the need to look beyond the contract, as a
you must find that the principal knew of prior similar         failure to do so might lead to absolving a company, like
activities and consented or did not object to them.” J.A.      Dish, that acquiesced in and benefitted from a wrongful
516.                                                           course of conduct that was carried out on its behalf.

In sum, the district court interpreted the statute to apply     *12 Parties are of course still free to enter into contracts
standard legal principles. The question was then presented     establishing independent contractor relationships, which,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       10
       6:17-cv-00318-TMC              Date Filed 06/18/19          Entry Number 117-1             Page 11 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


among other advantages, allow large firms to take               either with regards to the legal standard or the facts, for
advantage of the expertise of smaller companies. The            disturbing this conclusion on appeal.
terms of the agreement between the firms will remain
highly relevant to the legal status of their relationship. At   We begin with the law. The court identified two alternative
no time, however, have we suggested that a contractual          and independent bases for finding Dish’s conduct to be
disclaimer was alone dispositive. See Robb v. United            “willful” and “knowing.” The first was derived from
States, 80 F.3d 884, 893 n.11 (4th Cir. 1996). If the           traditional agency law. As the district court explained, it is
parties want the benefits of an independent contractor          a familiar principle of agency that “a principal is liable for
relationship, they have to actually have one. Dish wanted       the willful acts of his agent committed within the scope of
to exercise extensive control over SSN’s conduct without        the agent’s actual authority.” J.A. 570 (citing Restatement
taking on responsibility for that conduct, and that is what     (Third) of Agency § 7.04). The second was grounded in
the law does not permit.                                        Dish’s own conduct, apart from the agency relationship.
                                                                In articulating the standard applicable to Dish’s actions
Second, Dish argues that because it occasionally                standing alone, the court rightly acknowledged that mere
instructed SSN to follow the law, no reasonable jury could      negligence would not be enough to support trebling the
conclude that SSN’s improper telemarketing calls were           award. Instead, Dish would only be liable if its actions
done within the scope of SSN’s authority as Dish’s agent.       demonstrated indifference to ongoing violations and a
Dish does not dispute that a principal can be liable for        conscious disregard for compliance with the law. Id. at 571
the illegal acts of an agent. Nor does it dispute that the      (citing United States v. Blankenship, 846 F.3d 663, 673 (4th
acts of an agent can be within the scope of authority           Cir. 2017) ). This is a familiar willfulness standard that
even when no express direction is given by the principal.       is common to many areas of law. See Safeco Ins. Co. of
The jury was properly instructed on these points and            Am. v. Burr, 551 U.S. 47, 57, 127 S.Ct. 2201, 167 L.Ed.2d
presented with evidence showing that Dish knew of SSN’s         1045 (2007) (“[W]here willfulness is a statutory condition
statutory violations and its failure to comply with Dish’s      of civil liability, we have generally taken it to cover not
purported instructions. The evidence also showed that           only knowing violations of a standard, but reckless ones
Dish failed to respond to these concerns in any serious         as well.”).
way and was profiting handsomely from SSN’s sales
tactics. It may be that Dish believes that its warnings and      *13 Turning to the facts, there is ample support for each
admonitions should have been given greater weight by            of the district court’s rationales in the record produced at
the jury. Because the jury resolved this question and had       trial. The court carefully parsed the trial evidence, noting
extensive evidentiary support for its conclusion, it does       which evidence it relied on and which it did not. J.A.
not matter whether Dish now believes its argument to be         553. Assessments of credibility were thoroughly explained.
convincing. Dish had its chance to persuade the jury, and       Id. On the first rationale, which imputed SSN’s liability
it lost.                                                        to Dish, the district court leaned heavily on the factual
                                                                findings of the jury. The jury found that SSN was acting
                                                                as Dish’s agent when it made the calls in violation of the
                                                                TCPA. It also found that this conduct was within the
                             B.
                                                                scope of SSN’s authority as an agent of Dish. As set forth
The TPCA authorizes a district court, at its discretion,        above, both of these findings were entirely appropriate.
to treble the jury’s damages award if it finds that the         The court then assessed each of Dish’s arguments against
defendant’s violations of the law were “willful[ ] and          willfulness, rightly noting that many of these were little
knowing[ ].” 47 U.S.C. § 227(c)(5). After the jury found        more attempts to absolve itself of legal liability by pointing
Dish liable for the telemarketing violations here, the          to contractual terms and pro forma notices. In doing
district court trebled the damages under this provision.        so, the court found that Dish’s instructions to SSN were
Examining the jury’s findings, the court found both that        no more than “empty words” that obscured the true
the willful and knowing standard had been satisfied and         relationship between Dish and its retailer. J.A. 571.
that an increased award was needed “to deter Dish from
future violations and ... give appropriate weight to the        Similarly, the second rationale, based on Dish’s own
scope of the violations.” J.A. 576. There is no basis,          willful conduct, was firmly supported by the evidence.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
       6:17-cv-00318-TMC                Date Filed 06/18/19            Entry Number 117-1               Page 12 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)



The court documented the many occasions on which
Dish noted SSN’s noncompliance and failed to act.                                                  V.
The trial court catalogued the lawsuits and enforcement
actions brought against Dish for telemarketing activities,          The TCPA was enacted to solve a problem. Simply put,
none of which prompted the company to seriously                     people felt almost helpless in the face of repeated and
improve its business practices: “While Dish promised                unwanted telemarketing calls. S. Rep. No. 102-178, at 1-2
forty-six state attorneys general in 2009 that it would             (1991). Congress responded with an Act that featured a
enforce TCPA compliance by its marketers, Dish did                  combination of public and private enforcement, allowing
nothing to monitor, much less enforce, SSN’s compliance             suits both to enjoin intrusive practices and deter future
with the telemarketing laws. When it learned of SSN’s               violations through money damages. The features of the
noncompliance, Dish repeatedly looked the other way.”               private right of action in § 227(c)(5), whether statutory
J.A. 549.                                                           damages or strict liability, evince an intent by Congress to
                                                                    allow consumers to bring their claims at modest personal
The district court also noted the half-hearted way in               expense. These same features also make TCPA claims
which Dish responded to consumer complaints, finding                amenable to class action resolution. Dish’s arguments,
that the “evidence shows that Dish cared about stopping             if accepted, would contort a simple and administrable
complaints, not about achieving TCPA compliance.” J.A.              statute into one that is both burdensome and toothless.
573. The court then assessed Dish’s arguments to the                It would be dispiriting beyond belief if courts defeated
contrary, finding that its refrain that it knew nothing             Congress’ obvious attempt to vindicate the public interest
of SSN’s widespread violations was simply not credible:             with interpretations that ignored the purpose, text, and
“Given the tens of thousands of violative calls SSN made            structure of this Act at the behest of those whose abusive
in a span of just over a year, even a cursory investigation         practices the legislative branch had meant to curb.
or monitoring effort by Dish would have uncovered the
violations. Under these circumstances, what Dish calls a             *14 This will not happen. Class adjudication is
mistaken belief is actually willful ignorance.” J.A. 574-75.        complicated, and getting it right requires a careful
                                                                    parsing of the claims and the evidence from the start.
Stripped of their labels, Dish’s arguments against treble           It also requires striking a balance between efficient
damages are simply reassertions of those that were                  administration and fairness to all those affected, whether
rejected elsewhere. Dish seems to think that so long                they be the class members, the defendants, or absent
as it includes certain language in a contract or issues             parties who are nonetheless bound by the judgment.
the occasional perfunctory warning to a retailer the                The proceedings below reflected just the measured and
court will not look past the formalities and examine the            thorough approach that we might hope for in such
actual control exercised by Dish. Moreover, Dish fails              demanding situations. For the foregoing reasons, the
to recognize that repeated expressions of ignorance as              judgment is
to a widespread problem can evince more than simply
negligence; they can also be a sign that the violations are         AFFIRMED.
known, tolerated, and even encouraged. Trebling is never
to be done lightly. Given the consequences for a company,
                                                                    All Citations
a trebled award must rest on solid evidence. Here there
was.                                                                --- F.3d ----, 2019 WL 2292196



Footnotes
1      We have jurisdiction over this appeal under 28 U.S.C. § 1291, which affords this court jurisdiction to review “final decisions
       of the district courts of the United States.” The final judgment of April 5, 2018 fully describes the 18,066 class members,
       reflects the jury’s verdict as to both liability and damages, and includes an aggregate damages award of $ 61,243,800.
       J.A. 687. All that remains at the district court are “questions as to distribution of the damages award [that] can be resolved
       expeditiously and easily via a claims process.” Id. at 686.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
       6:17-cv-00318-TMC               Date Filed 06/18/19            Entry Number 117-1               Page 13 of 13
Krakauer v. Dish Network, L.L.C., --- F.3d ---- (2019)


       In such a situation, where the remaining issues are “ministerial” and unlikely to alter the issues on appeal, “immediate
       appeal is allowed.” Parks v. Pavkovic, 753 F.2d 1397, 1401 (7th Cir. 1985). See also Barfield v. Sho-Me Power Elec.
       Coop., 309 F.R.D. 491 (W.D. Mo. 2015) vacated on other grounds, 852 F.3d 795 (8th Cir. 2017). The Supreme Court
       has exercised jurisdiction in an identical posture, where judgment was entered after trial, but before all of the funds were
       disbursed to class plaintiffs. See Tyson Foods, Inc. v. Bouaphakeo, ––– U.S. ––––, 136 S. Ct. 1036, 1050, 194 L.Ed.2d
       124 (2016).
2      The class certified by the district court initially included those whose numbers were listed on the individual companies’
       Do-Not-Call lists. By the time of trial, the class was narrowed to focus on only those numbers listed on the national Do-
       Not-Call registry.
3      We similarly see no error in the district court’s jury instructions. The court instructed the jury to determine whether SSN
       made two calls to the same number on the Do-Not-Call registry within a single year. J.A. 517-18. The court left the
       question of whether particular names and addresses matched those numbers to the post-trial claims process. This was
       appropriate. The jury heard evidence on whether the calls were placed and decided that question, which was common
       to the class. The court was within its discretion to allow the jury to resolve only the class-wide issues, while reserving
       individual claims disputes for later down the line.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             13
